PATRICK G. THURMOND, CSR, RPR
                                            Official Court Reporter
                                          173rd Judicial District Court
                                             Athens, Texas 75751                                FILED IN
                                                 903/675-6156                            12th COURT OF APPEALS
                                          thurmond1420@gmail.com                              TYLER, TEXAS
                                                                                         4/8/2015 10:47:49 AM
                                                                                              CATHY S. LUSK
                                                    April 8, 2015                                 Clerk




MS. CATHY S. LUSK
Clerk of the Court
Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, Texas 75702

IN RE: Reporter’s Request for Extension of Time to File Record in Case No. 12-15-00081-CR, Joshua Paul
       Calhoun v. The State of Texas.

Dear Ms. Lusk:

The Reporter’s Record in the above-referenced case is now due on April 13, 2015. For the following reasons, I
would respectfully request an extension of time to file this record:

A Notice of Appeal, following a Motion for Extension of Time to File Notice of Appeal, was not filed in this cause
until March 30, 2015.

Appellate counsel was not appointed until April 1, 2015. After conversation with counsel I am confident that I will
receive a request for my transcript sometime this week.

Given the length and complexity of this record, I will be unable to meet a deadline a mere five days hence; therefore,
I would request that an extension be granted and a new due date fixed no sooner that May 31, 2015.

Please contact me if you have any questions.

Sincerely,



Patrick G. Thurmond, CSR, RPR

CC:      Hon. Dan Moore, Trial Judge Presiding
         Hon. Nancy Rumar
         Hon. Leslie Dixon